ACCEPTED
                                                                                            04-14-00338-CR
Law Office of David A. Schulman
Post Office Box 783                                                              FOURTH COURT OF APPEALS
Austin, Texas 78767                                                                   SAN ANTONIO, TEXAS
Tel. 512-474-4747
Fax: 512-532-6282
                                           No. 04-14-00338-CR                         1/20/2015 11:12:13 AM
                                                                                              KEITH HOTTLE
                                                                                                     CLERK
                 IN THE COURT OF APPEALS FOR THE FOURTH JUDICIAL
                         DISTRICT OF TEXAS, AT SAN ANTONIO
                                  Benny Cavazos Valverde, Appellant FILED IN
                                                                    4th COURT OF APPEALS
                                                   v.                SAN ANTONIO, TEXAS
                                                                    1/20/2015 11:12:13 AM
                                     The State of Texas,    Appellee KEITHClerk
                                                                              E. HOTTLE

         On Appeal in Case No. 2012CR3980, from the 290th District
         Court of Bexar County, the Hon. Melissa Skinner, Judge Presiding



                                   Appearance of Counsel

         TO THE HONORABLE FOURTH COURT OF APPEALS:
             COMES NOW, David A. Schulman, attorney at law, and would
         advise the Court that he has been retained to represent Benny
         Cavazos Valverde, Appellant in the above styled and numbered
         cause, and asked to replace his court appointed counsel, Dean A.
         Diachin. The undersigned would respectfully request that the
         Court instruct its Clerk to advise him of all future settings.
                                      Respectfully submitted,


                                                ____________________________________
                                                David A. Schulman
                                                Attorney at Law
                                                Post Office Box 783
                                                Austin, Texas 78767-0783
                                                Tel. 512-474-4747
                                                Fax: 512-532-6282
                                                zdrdavida@davidschulman.com

                                                State Bar Card No. 17833400
            Certificate of Compliance and Delivery
    This is to certify that: (1) this document, created using

WordPerfect™ X7 software, contains 143 words, excluding those

items permitted by Rule 9.4 (i)(1), Tex.R.App.Pro., and complies

with Rules 9.4 (i)(2)(B) and 9.4 (i)(3), Tex.R.App.Pro.; and (2) on

January 20, 2015, a true and correct copy of the above and

foregoing “Appearance of Counsel” was transmitted via the

eService function on the State’s eFiling portal, to Dean A. Diachin

(diachin1@aol.com), counsel of record for Appellant; and to Jay

Brandon (jbrandon@co.bexar.tx.us), counsel of record for the State

of Texas.



                            ______________________________________
                            David A. Schulman




                                 2